Citation Nr: 0331194	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for major depressive disorder and post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
March 1969, from June 1969 to May 1972, and from September 
1973 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2000 and July 2001 rating decisions 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (MROC) in Fort Harrison, Montana.  In 
the September 2000 rating determination, in pertinent part, 
the MROC denied entitlement to service connection for a 
bilateral knee disorder, post-traumatic stress disorder 
(PTSD), residuals of a low back injury, right ear hearing 
loss, and tinnitus and granted service connection for 
sinusitis and left hearing loss, both assigned 
noncompensable disability ratings, and an increased rating, 
to 30 percent, for the veteran's major depressive disorder.  

In a November 2000 notice of disagreement (NOD), the veteran 
expressly disagreed with the MROC's denial of service 
connection for a bilateral knee condition, residuals of a 
low back injury, and tinnitus, and the noncompensable 
evaluation assigned to his service-connected sinusitis.  
After describing his objections to the MROC's actions 
regarding his claim for service connection for tinnitus, the 
veteran said that "[f]or the same reason I disagree with 
denial of hearing loss bilateral."  However, in the July 
2001 rating decision, the RO denied a compensable evaluation 
for bilateral hearing loss, although it is unclear when 
service connection for right ear hearing loss was granted.  
At that time, the MROC also granted service connection and a 
compensable evaluation for tinnitus, and a 10 percent 
disability rating for the veteran's service-connected 
sinusitis.  

In an August 2001 NOD, the veteran said he continued to 
disagree with the denial of service connection for his 
bilateral knee and back conditions, the 30 percent 
evaluation assigned to his major depressive disorder, and 
the 10 percent evaluation assigned for sinusitis.

In a September 2002 rating decision, the MROC granted 
service connection and compensable disability evaluations 
for left knee patellar tendonitis/chondromalacia and right 
knee chondromalacia.  The MROC also granted service 
connection for chronic low back pain, and awarded a 
compensable disability evaluation.  At that time, the RO 
recharacharcterized the veteran's service-connected 
psychiatric disorder as major depressive disorder and PTSD.

The Board believes that the MROC's actions represent a full 
grant of the benefits sought as to the veteran's claims of 
entitlement to service connection for bilateral hearing 
loss, tinnitus, and bilateral knee and back disabilities.  

In October 2002, the veteran's accredited service-
representative submitted a written statement stating that 
the veteran "continues to disagree with 30% for PTSD."  That 
statement was accepted by the MROC as a substantive appeal 
as to that matter.  However, since this statement made no 
mention of the veteran's claim for an increased rating for 
sinusitis, and as a substantive appeal regarding that claim 
is not associated with the claims files, the Board will 
confine its consideration to the issue as set forth on the 
first page of this decision.  

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-
7 (West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of 
appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. 
Cir.2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ 
(agency of original jurisdiction) for initial consideration 
and without having to obtain the appellant's waiver.  The 
Federal Circuit found that, under such a procedure, "the 
veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of 
a one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not 
prohibit evidentiary development by the Board, and the 
Secretary may expressly delegate such authority to the Board 
by new regulations; (2) the DAV decision does prohibit the 
Board from rendering a final decision based upon newly 
obtained evidence without the appellant's first waiving 
initial consideration of any such evidence by the RO; (3) 
the DAV decision does not prohibit the Board from issuing 
the duty-to-assist notice required by the VCAA in 
38 U.S.C.A. § 5103(a), and the Secretary may expressly 
delegate such authority to the Board by new regulations; and 
(4) the Board is not required to identify and readjudicate 
any claims decided by the Board under the now invalidated 
regulations before the DAV decision, although VA must review 
the claim if requested information or evidence is submitted 
within one year after the date of the request.  VAOPGCPREC 
1-2003.

The record reflects that, in March 2003, the Board received 
additional evidence submitted by the veteran in support of 
his claim for an increased rating for major depressive 
disorder with PTSD.  The evidence consists of clinical 
records, dated from February 2001 to February 2003, from 
D.G., L.C.S.W., and a February 2003 letter to D.G. from the 
veteran's co-worker at the Bitterroot Job Service Workforce 
Center.  However, the veteran did not submit a waiver of 
initial review by the MROC of this new evidence.

The record also reflects that the VAMROC has not yet 
considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 regarding this matter.  It would be 
potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court made a conclusion 
similar to the one reached in DAV v. Secretary, supra.  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  That analysis would appear to apply as well to 
the 60-day deadline period provided by the MROC in the 
present case.  Therefore, since this case is being remanded 
for additional development, the MROC should take this 
opportunity to comply with the aforementioned judicial 
precedent.  

Thus, due process, as mandated by the recent decisions of 
the Federal Circuit, and the General Counsel precedent 
opinion, demands that this case be REMANDED to the MROC for 
the following action:

1.  The MROC should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with the recent decision 
in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any other 
applicable legal precedent.  Such notice should 
specifically apprise the veteran of the evidence 
and information necessary to substantiate his 
claim, and inform him as to whether he or VA 
bears the burden of producing or obtaining that 
evidence or information, and of the appropriate 
time limitation within which to submit any 
evidence or information.

2.  Thereafter, the MROC should readjudicate the 
veteran's claim for a rating in excess of 30 
percent for major depressive disorder with PTSD.  
If the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal since the September 
2002 SSOC.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of 
the appeal.  38 C.F.R. § 20.1100(b) (2003).


